Citation Nr: 1222442	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for asthma.  

2.  Entitlement to an initial compensable rating for uterine fibroids and heavy menstruation, to include a claim for uterine polyp.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to December 1985 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 Regional Office (RO) in Columbia, South Carolina rating decision, which granted service connection for asthma and uterine fibroids and heavy menstruation, to include a claim for uterine polyp, and assigned ratings of 10 percent and noncompensable, respectively.

In June 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

In April 2012, before the Board promulgated a decision, the Veteran submitted to the Board a signed written request to withdraw her appeal as to all issues the Board had previously remanded to the Appeals Management Center (AMC) for further development. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating greater than 10 percent for asthma have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of the appeal as to entitlement to an initial compensable rating for uterine fibroids and heavy menstruation, to include a claim for uterine polyp, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2010, the Board remanded this matter to the RO via the AMC for further development.  The AMC issued a rating decision in March 2012 in which it granted, in part, the benefits sought by the Veteran on appeal.  In April 2012, the Board received an Appeals Satisfaction Notice signed by the Veteran and including the VA claim number.  She indicated that based on the decision rendered she was satisfied as to the issues on appeal and wished to withdraw any remaining issues that had been remanded to the AMC by the Board for further development.  

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

For the foregoing reasons, the legal requirements for a proper withdrawal have been satisfied. 38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this 

particular matter is not appropriate and the Veteran's appeal as to these issues must be dismissed.  38 U.S.C.A. § 7105(d).  


ORDER

The appeal as to the issue of entitlement to an initial rating greater than 10 percent for asthma is dismissed.  

The appeal as to the issue of entitlement to an initial compensable rating for uterine fibroids and heavy menstruation, to include a claim for uterine polyp, is dismissed.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


